Citation Nr: 1610118	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-35 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for erectile dysfunction, include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the matters on appeal in March 2014.


FINDINGS OF FACT

1.  The Veteran's current right shoulder disability did not begin in service and is not related to service in any other way.

2.  The Veteran has erectile dysfunction as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a March 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and VA medical records have been obtained.  Also, VA obtained a December 2015 Veterans Health Administration (VHA) opinion regarding the Veteran's right shoulder disability claim.  This opinion was adequate.  Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's representative responded to the opinion in a February 2016 Informal Hearing Presentation.

Moreover, on remand, the AOJ obtained current VA treatment records and Army National Guard records, and contacted the Veteran in a December 2014 letter to request records to support his claim.  While the AOJ provided a February 2015 VA examination that was not adequate, the December 2015 VHA opinion provided the medical information required by the Board.  Thus, there has been substantial compliance with the Board's March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  In this case, the Veteran's service personnel records reflect that he was awarded the Combat Action Badge for his service during the period of February 29, 2004 to March 12, 2005.  Thus, the Veteran has been shown to have combat service during this period.  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Right shoulder disability

As reflected in his June 2012 testimony before the Board, the Veteran contends that he injured his right shoulder while deployed during his active duty service from October 2003 to April 2005, from carrying his machine gun for long periods of time.  He testified that he eventually stopped wearing it because of the pain, but that he did not receive any in-service medical attention for it.  He further testified that, when he got back from his deployment, his shoulder pain persisted and worsened to the point that he finally sought medical attention after service.

The Veteran's service connection claim must be denied.

Service treatment records do not reflect any complaints or findings related to the right shoulder.  A March 2005 post-deployment health assessment reflects that the Veteran reported not currently having, or developing during deployment, any symptoms of swollen, stiff or painful joints or muscle aches, while reporting several other symptoms and medical complaints unrelated to the shoulder.  A March 2005 report of medical assessment for separation from service reflects that the Veteran, when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical care, responded that he had hurt his left hand finger; he reported no other injuries or medical problems.

VA treatment records reflect that the Veteran first sought medical treatment for his right shoulder pain in February 2009, at which time he reported right shoulder pain since returning from his tour in Iraq from 2004 to 2005, where he carried a machine gun.  He reported that it hurt him to lie on his right shoulder at night and that he experienced anterior right shoulder pain with forward flexion and external rotation of right shoulder.  He further reported never having had prior treatment for the shoulder, self-treating with Tylenol, and that he currently worked as a forklift driver.  March 2009 right shoulder magnetic resonance imaging (MRI) revealed high-grade partial-thickness tear of the anterior fibers of the supraspinatus along the bursal surface, fraying and probable tear with adjacent loose body involving the posterior superior aspect of the labrum, and acromioclavicular (AC) joint arthropathy and mild hypertrophic changes with impingement upon the myotendinous.

In December 2015, a VHA orthopedic surgeon reviewed the record and, based on it, diagnosed shoulder impingement syndrome, anterior supraspinatus, bursal side, partial thickness tear; posterior superior labral degenerative tear with loose body formation; and AC joint arthritis.  In responding to the question of whether was it at least as likely as not (whether there was a 50 percent probability or more) that any diagnosed shoulder disorder was incurred in or as a result of the Veteran's service,  the examiner stated that an etiologic link could not be established unless one were to resort to a mere speculation.  The examiner explained that the shoulder MRI findings were mostly degenerative and not traumatic in nature, and that the observed pathology in the Veteran's shoulder could develop from a repeated use of a machine gun, but that the incidence of such MRI findings in the general population was also high, especially in a dominant shoulder, and could certainly have developed in the four years after his discharge from active duty.  

The Board finds the December 2015 VHA opinion to be highly probative.  It was provided by an orthopedic surgeon who reviewed the record and supported the opinion with a clear and persuasive rationale based on medical principles regarding the nature of the Veteran's shoulder disability.  The Board notes that the examiner stated that an etiologic link could not be established unless one were to resort to a mere speculation.  The examiner did not, however, give a speculative opinion or state that an opinion could not be given without resort to mere speculation; the examiner provided a negative opinion that dismissed any medical determination of a nexus between the Veteran's shoulder disability and service as impossible beyond an exercise in mere speculation.  Also, the there is no competent and probative evidence, such as a medical opinion, contradicting the December 2015 VHA opinion or otherwise supporting the Veteran's claim.

While the Veteran relates his current right shoulder disability to having to carry a machine gun during his period of service, and while he is competent to state that his right shoulder hurt him at times in service, he is not competent to make the medical determination that his current right shoulder disorders of shoulder impingement syndrome with partial thickness tear, posterior superior labral degenerative tear, and AC joint arthritis are medically related to any such in-service shoulder pain five years prior.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also notes the Veteran's testimony that, although he did not receive any in-service medical attention for his right shoulder pain and problems, his shoulder pain persisted and worsened from the time of his deployment in service until he sought treatment in February 2009.  The Board concedes that the Veteran had some shoulder pain during his deployment due to carrying a machine gun, as he has reported.  See 38 U.S.C.A. § 1154(b).  However, the Board finds his assertions of such pain persisting until February 2009 or other such continuity of symptomology not to be credible.

In weighing the conflicting statements provided by an appellant, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, a statement may lack credibility because of faulty memory).

Again, the Veteran's March 2005 post-deployment health assessment reflects that he reported not currently having, or developing during deployment, any symptoms of swollen, stiff or painful joints or muscle aches, while reporting several other symptoms unrelated to the shoulder.  Also, again on March 2005 report of medical assessment for separation from service, when asked if he had suffered from any injury or illness while on active duty for which he did not seek medical care, the Veteran responded that he had hurt his left hand finger, while reporting no other injuries or medical problems.

Thus, in March 2005, right after his deployment and shortly before his discharge from service, on two separate assessments, the Veteran did not report any right shoulder symptomatology.  Rather, he specifically denied painful joints or muscle aches, while specifically reporting that the only injury or illness while on active duty for which he did not seek medical care was a left hand finger injury.  This weighs heavily against the credibility of his assertion made five years later that his shoulder pain persisted and worsened from the time of his deployment in service until he sought treatment in February 2009.  The Board thus finds such later assertion not to be credible.

In this regard, as no arthritis or other such shoulder disorder manifested within one year of service, and no continuity of right shoulder symptomatology from the time of service until treatment in February 2009 has been established, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases, as well as the provisions of 3.303(b) regarding continuity of symptomology, are not applicable in this case.

Therefore, the evidence weighs against a finding that the Veteran's current right shoulder disability began during service or is related to service in any other way.  Accordingly, service connection for a right shoulder disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

B.  Erectile dysfunction

The Veteran is service-connected for PTSD.  

VA treatment records reflect that in December 2013 the Veteran reported occasional difficulty maintaining and/or initiating an erection over the last one to two years, and that he was not on any chronic medications.  The assessment was erectile dysfunction, and it was noted that the problem seemed to be due to psychological/social issues in the Veteran's life, and that he would be given a prescription for Viagra.  On a January 2014 urology consult, the Veteran reported erectile dysfunction that began after coming back from Iraq, with increasing difficulty maintaining and achieving erections, which was helped by Viagra, and it was noted that he had a history of PTSD; the Veteran was assessed as having erectile dysfunction likely due to psychogenic causes.

Given the above medical evidence of erectile dysfunction related to the Veteran's psychological problems, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has erectile dysfunction as a result of his PTSD.  Accordingly, service connection for erectile dysfunction must be granted.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for erectile dysfunction is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


